
	
		I
		111th CONGRESS
		2d Session
		H. R. 4903
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mrs. Bachmann (for
			 herself, Mr. Burton of Indiana,
			 Mr. Souder,
			 Mr. Hall of Texas,
			 Mr. Issa, Mr. Kingston, Mr.
			 Johnson of Illinois, Mr.
			 Inglis, Mr. Duncan,
			 Mr. Tiahrt,
			 Mr. Latta, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Education and
			 Labor, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Appropriations, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care
		  Act.
	
	
		1.Repeal of PPACAEffective as of the enactment of the Patient
			 Protection and Affordable Care Act, such Act is repealed, and the provisions of
			 law amended or repealed by such Act are restored or revived as if such Act had
			 not been enacted.
		
